Title: To Benjamin Franklin from Barbeu-Dubourg, [26 May 1778]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
[May 26, 1778]
Je vous prie de prendre lecture de la lettre cy jointe que j’ai reçue de M. Busson Lt. g[énéra]l de la fleche qui vous avoit eté recommandé par notre pauvre Ami Dalibard avec qui il etoit fort lié; et de me marquer ce que je dois lui repondre. On m’a chargé aussi de vous demander si les hernies (ou descentes d’intestins) sont plus ou moins rares en Amerique qu’en Europe, si on faisoit venir d’Angleterre des bandages, ou brayers, pour ces infirmités; et plus specialement si les hernies ombilicales ou exomphales y sont communes, et si on connoit des bandages singulierement appropriés a ce mal.
Voudrez vous bien aussi me renvoyer par le porteur ou me rapporter samedi chez M. le Comte de Brancas mon petit manuscrit. Je suis toujours le plus devoué de vos serviteurs
Dubourg
 
Notation: Dubourg Paris 26 May. 1778
